UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7008


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HANK AARON JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00185-RJC-1; 3:09-cv-00477-
RJC)


Submitted:   October 31, 2013             Decided:   November 20, 2013


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hank Aaron Johnson, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Dana Owen Washington, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hank    Aaron       Johnson      seeks       to    appeal        the    district

court’s order dismissing as successive his Fed. R. Civ. P. 60(b)

motion for reconsideration of the denial of relief on his 28

U.S.C.A. § 2255 (West Supp. 2013) motion.                              The order is not

appealable      unless        a    circuit         justice       or     judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will       not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies      this    standard       by

demonstrating        that     reasonable           jurists      would       find     that     the

district      court’s      assessment       of      the    constitutional            claims    is

debatable     or     wrong.        Slack    v.      McDaniel,         529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion      states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability, deny Johnson’s motion to

supplement the record, and dismiss the appeal.                              We dispense with

                                               2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3